Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/22 has been entered.
The response of 04/14/22 was received and considered.  Claims 2-3 and 8-10 are canceled.  Claims 1, 4-7, and 11-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, and 11-20 have been considered but are moot because the new ground of rejection, in view of the current amendments, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Claims 1, 4-7, 11-14 and 20 are directed to a data processing method.  The claims do not recite any judicial exceptions.  While some of the limitations may be based on mathematical concepts of encryption and decryption, the mathematical concepts are not recited in the claims.  Further, the claims do not recite a mental process because the steps are not practically performed in the human mind.  Finally, claim 1 recites the step of storing data.  Thus, the claims are considered eligible because they do not recite a judicial exception.    
Claim 17 is directed towards a computer readable storage medium.  Paragraph 0125 of the specification states: “the arrangement 700 may include at least one readable storage medium 708 in the form of a non-volatile or volatile memory, such as an electrically erasable programmable read only memory (EEPROM), flash memory, and/or a hard drive”.  Therefore, the computer readable storage medium of claim 17 is considered statutory.  

Claim Objections
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spalka, US 2011/0185177 and further in view of Dellis US 2005/0251006.

Regarding claims 1 and 17, Spalka discloses the data processing method, comprising: 
determining an encryption key according to first data (paragraph 0094: A medical data object is received via interface 106 from an imaging medical instrument such as an x-ray machine. X-ray data are typically image data that represent extensive quantities of data. The data processing system generates a randomly symmetrical key with which this medical x-ray data is encrypted.)
encrypting second data with the encryption key (0094: he data processing system generates a randomly symmetrical key with which this medical x-ray data is encrypted. See: X-ray data are typically image data that represent extensive quantities of data.); 
storing the first data in association with the encrypted second data (0094: Thereupon this encrypted data is saved on database 134 with the associated unique user ID 124. Then the generated symmetrical key is encrypted with the public key 126. This symmetrical key so encrypted is likewise stored on database 134 with user ID 124 and the encrypted data. ), 
acquiring the first data and the encrypted second data; determining a decryption key according to the first data (0095: For decryption, the encrypted symmetrical key is now decrypted by means of the cryptography module 118, in which the corresponding private key is generated using the login name as described above, and used for decryption. With the symmetrical key thus obtained, it is then possible to decrypt the encrypted data object 130.); and 
decrypting the encrypted second data with the decryption key to obtain the second data, wherein the first data comprises a medical image, and the second data comprises additional information associated with the medical image (0094: decryption of medical data objects by the data processing system 100, the process is as follows, for example: A medical data object is received via interface 106 from an imaging medical instrument such as an x-ray machine. X-ray data are typically image data that represent extensive quantities of data.),
Spalka lacks or does not expressly disclose wherein the additional information is a diagnostic report corresponding to the medical image.  However, Dellis discloses wherein the additional information is a diagnostic report corresponding to the medical image (fig. 10B, post-processed image and paragraph 0019: the post-processing may have specialized expertise in specific areas of post-processing, such as 3D post-processing, cardiac function analysis, advanced vessel analysis, virtual colonoscopy, cross-modality image fusion, and the like).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Spalka with Dellis to include wherein the additional information is a diagnostic report corresponding to the medical image in order to associate a diagnosis with the image, as taught by Dellis, paragraph 0021.
Regarding claim 4, Spalka, as modified above, further discloses the data processing method of claim 2, wherein the determining the encryption key according to the first data comprises: determining a digital digest of the first data as the encryption key (0071: the first data object key is calculated through application of a collision-free one-way function f such as a cryptographic hash function to the functional connection of two arguments: the random value z and the result of g(login name). This functional connection can for example be concatenation, that is, the linking of one after another.). Regarding claims 5 and 7, Spalka, as modified above, further discloses the data processing method of claim 1, wherein the determining the encryption key according to the first data comprises: generating a symmetric encryption key as the encryption key using a symmetric encryption algorithm; a data encryption standard "DES" encryption algorithm for encryption (0094: The data processing system generates a randomly symmetrical key with which this medical x-ray data is encrypted. Thereupon this encrypted data is saved on database 134 with the associated unique user ID 124. Then the generated symmetrical key is encrypted with the public key 126.).
Regarding claims 6 and 13, Spalka, as modified above, further discloses the data processing method of claim 2, wherein the digital digest is determined by a hash list or a Merkle tree (0066: . After calculation of the first data object key, the digital signature is generated, into which the first data object key and, for example, the cryptographic hash value of the data object are incorporated. The digital signature is saved together with the identification of the data object in the first database.).
Regarding claim 11, Spalka, as modified above, further discloses wherein the determining the decryption key according to the first data comprises: determining a digital digest of the first data as the decryption key (FIG. 4: a flow chart of a method for decryption of data and for generation of a digital signature of data by means of an asymmetric key method.).  
Regarding claim 12 and 14, Spalka, as modified above, further discloses wherein the determining the decryption key according to the first data comprises: generating a symmetric decryption key as the decryption key using a symmetric encryption algorithm; decrypting the encrypted second data using a data encryption standard "DES" decryption algorithm (0095: For decryption, the encrypted symmetrical key is now decrypted by means of the cryptography module 118, in which the corresponding private key is generated using the login name as described above, and used for decryption. With the symmetrical key thus obtained, it is then possible to decrypt the encrypted data object 130.).

As per claims 15, 16, 18-20 this is a device version of the claimed method discussed above in claims 1, 4-7 and 11-14 wherein all claimed limitations have also been addressed and/or cited as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0302414 to Logan et al. retrieves the image 488 from the medical image database 235. The API 215 and service application 210 generate a retrieve response message 490, which is encrypted and signed and sent to the remote device 105 via the IM server 120.
Ruff et al, US 2017/0277831 teaches storing and accessing secure medical images, comprising the steps of: (a) authorizing a user or a local computing device through a registration service; (b) generating a public/private encryption key pair for the authorized user or device; (c) storing the public key for the authorized user or device at a key service, while retaining the private key by the authorized user or device; (d) authorizing a user to capture a medical image with a medical imaging device; (e) encrypting the medical image in the medical imaging device with the public key stored at the key service; (f) storing the encrypted medical image at an image service; (g) authorizing a user or a device with a private key to view an encrypted medical image; and (h) decrypting the image with the private key generated for the user or device, and displaying the decrypted medical image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434